Filed Pursuant to Rule 433 Registration No. 333-169315-06 Entergy New Orleans, Inc. First Mortgage Bonds, 5.0% Series due December 1, 2052 Final Terms and Conditions November 26, 2012 Issuer: Entergy New Orleans, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): Baa3 (stable outlook) by Moody’s Investors Service BBB+ (stable outlook) by Standard & Poor’s Ratings Services Trade Date: November 26, 2012 Settlement Date (T+3): November 29, 2012 Principal Amount: Coupon: 5.0% Coupon Payment Dates: March 1, June 1, September 1 and December 1 of each year First Payment Date: March 1, 2013 Final Maturity Date: December 1, 2052 Optional Redemption Terms: Callable at par, in whole or in part, at any time on or after December 1, 2017 Price: $25.00 per bond Net Proceeds Before Expenses: Expected Listing: New York Stock Exchange Underwriters: Citigroup Global Markets Inc. Morgan Stanley & Co. LLC CUSIP / ISIN: 29364P 509 / US29364P5098 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling Citigroup Global Markets Inc. toll free at 1-800-831-9146 or Morgan Stanley & Co. LLC toll free at 1-800-584-6837.
